                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

JEFFREY ALAN LONG,                              )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 18-1146-JDT-cgc
                                                )
CHAD JACKSON, ET AL.,                           )
                                                )
       Defendants.                              )


                    ORDER DIRECTING ENTRY OF JUDGMENT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Jeffrey Alan Long filed a pro se complaint under 42 U.S.C. § 1983. (ECF No. 1.)

On June 6, 2019, the Court entered an order dismissing the complaint and granting leave to file an

amended complaint. (ECF No. 8.) The Court warned Long that if he failed to file an amended

complaint within twenty-one days, the Court would assess a strike pursuant to 28 U.S.C. § 1915(g)

and enter judgment. (Id. at PageID 28.)

       Long has not filed an amended complaint, and the time within which to do so has expired.

Therefore, judgment will be entered in accordance with the June 6, 2019, order dismissing the

complaint for failure to state a claim. Long is assessed his second strike under § 1915(g).1 This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).



       1
         Long also filed Long v. Fischer, et al., No. 18-1190-JDT-cgc (W.D. Tenn. Nov. 2,
2018) (dismissed for failure to state a claim).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Long would not be taken in good faith.

       The Court also must address the assessment of the $505 appellate filing fee if Long

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). See

McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for implementing

the PLRA. Long is instructed that if he files a notice of appeal and wishes to take advantage of

the installment procedures for paying the appellate filing fee, he must comply with the procedures

set out in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

certified copy of his inmate trust account for the six months immediately preceding the filing of

the notice of appeal.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
